Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 13, 2021

                                     No. 04-19-00743-CV

                                    John David HODGES,
                                          Appellant

                                               v.

                                       Isabel HODGES,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-18089
                         Honorable Norma Gonzales, Judge Presiding


                                        ORDER

       This appeal was abated to the trial court to permit it to sign the final judgment in this
case. A supplemental clerk’s record containing the final judgment signed by the trial court has
now been filed in this court. It is therefore ORDERED that this appeal is REINSTATED. The
appellant’s brief is due thirty (30) days from the date of this order.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court